 


109 HR 623 IH: To allow an operator of a commercial motor vehicle breaks in a daily tour of duty.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 623 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Boozman (for himself, Mr. Kennedy of Minnesota, Mr. Duncan, Mr. Garrett of New Jersey, Mr. Pearce, Mr. Davis of Tennessee, Mr. Matheson, Mr. Lewis of Kentucky, Mr. Wilson of South Carolina, Mr. Miller of Florida, Mr. Johnson of Illinois, Mr. Ehlers, Mr. Brown of South Carolina, Mr. Otter, Mr. Simpson, Mr. Berry, Mr. Paul, Mr. Shimkus, Mr. Wamp, Mr. Peterson of Minnesota, and Mr. Terry) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To allow an operator of a commercial motor vehicle breaks in a daily tour of duty. 
 
 
1.Breaks during daily tour of dutySection 31502 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Breaks during daily tour of dutyNotwithstanding any other provision of law, an operator of a property carrying commercial motor vehicle shall be permitted to operate such vehicle and perform other work-related activities at the end of the 14th hour from the time the driver begins duty, for a period of time for which the driver has been off duty during the 14-hour period, not to exceed a total of 16 hours..  
 
